MEMORANDUM **
Isidro Giovanni Restrepo-Perez appeals from the 15-month sentence imposed following his guilty-plea conviction for illegal reentry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm the district court.
Restrepo-Perez contends that his sentence is unreasonable because the district court placed undue emphasis on the advisory Sentencing Guidelines, failed to undertake an independent sentencing analysis, and did not adequately explain its reasons for rejecting his request for a downward departure or variance. These contentions lack merit. See United States v. Blixt, 548 F.3d 882, 891 n. 4 (9th Cir.2008); see also United States v. Carty, 520 F.3d 984, 994-95 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.